Case: 17-51051      Document: 00514642870         Page: 1    Date Filed: 09/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-51051                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 14, 2018

UNITED STATES OF AMERICA,                                             Lyle W. Cayce
                                                                           Clerk
                                                 Plaintiff-Appellee

v.

VANCENT CHARLES CURTIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-596-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Vancent Charles Curtin appeals the sentence imposed following his
guilty plea conviction for possessing a firearm with an obliterated serial
number. In his sole issue on appeal, Curtin argues that the district court erred
in assessing criminal history points under U.S.S.G. §§ 4A1.1(c) and 4A1.2(f) for
his two prior Texas misdemeanor marijuana possession offenses. He contends
that these two diversionary disposition cases did not qualify for points when


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51051     Document: 00514642870     Page: 2   Date Filed: 09/14/2018


                                  No. 17-51051

entries on state court docket sheets indicate that his original guilty pleas were
later amended to not guilty and that the cases thus involved diversion from the
judicial process without findings of guilt.
      We review the district court’s application of the Guidelines de novo and
its findings of fact for clear error. United States v. Rodriguez-Mesa, 443 F.3d
397, 400-01 & n.9 (5th Cir. 2006). Given that signed judgments in the record
show Curtin entered guilty pleas in his state drug cases, that unsigned docket
entries indicate that Curtin’s pleas were amended to not guilty after he
completed his terms of deferred adjudication supervision, and that the record
does not show that Curtin sought to withdraw his pleas, the district court did
not clearly err in finding that the signed state court judgments were more
reliable than the docket entries. See United States v. Acosta, 972 F.2d 86, 91
(5th Cir. 1992); see also Bailey-Mason v. Mason, 122 S.W.3d 894, 897-98 (Tex.
App. 2003). In light of the finding that Curtin’s drug possession cases involved
diversion from the judicial process based on admissions of guilt, the challenged
criminal history points were properly assessed.        See U.S.S.G. § 4A1.2(f)
& comment. (n.9); United States v. Giraldo-Lara, 919 F.2d 19, 23 & n.2 (5th
Cir. 1990).
      AFFIRMED.




                                        2